Citation Nr: 0427776	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for injury 
to Muscle Groups XV and XVII with retained metallic foreign 
bodies.

2.  Entitlement to a rating in excess of 30 percent for 
injury to Muscle Groups II and IV with retained metallic 
foreign bodies.

3.  Entitlement to a rating in excess of 20 percent for 
paralysis of right brachial plexus as a residual of shrapnel 
fragment wound. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1944 to 
June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The 1997 determination continued a noncompensable evaluation 
for paralysis of right brachial plexus as a residual of 
shrapnel fragment wound, and a June 2004 decision assigned an 
evaluation of 20 percent.  The appellant's appeal for this 
issue, however, remains pending because the maximum schedular 
rating of the utilized diagnostic criteria was not assigned.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a rating in excess of 20 percent 
for paralysis of right brachial plexus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Injuries to Muscle Groups XV and XVII do not reflect 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, but rather, there is functional 
loss due to pain.

2.  Injuries to Muscle Groups II and IV do not reflect 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, but rather, there is functional 
loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
injury to Muscle Group XV and Muscle Group XVII have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5315, 5317 
(2003).

2.  The criteria for a rating in excess of 30 percent for 
injury to Muscle Group II and Muscle Group IV have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.7, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5302, 5304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
VCAA are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in January 2004.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefit.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the appellant still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id. at 120-21.  In this case, a 
substantially complete application was received prior to the 
date of VCAA enactment.  Thereafter, an a November 1997 
rating decision denied the claim for increased ratings.  The 
appellant appealed the determination, and the AOJ provided 
VCAA notice in January 2004 to the claimant regarding what 
information and evidence is needed to substantiate the 
increased rating claim, and cited evidence it had recently 
received from the appellant.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Of record are VA examination reports from August 1997, April 
1999, October 2002, and February 2004.  The file contains 
April and November 2000 clarifications from a VA examiner, 
which were generated due to the RO's request that certain 
aspects of previous VA examinations were insufficient for 
rating purposes.  Additionally, the appellant submitted 
private medical records from Dr. Javier, Dr. Reyes of the 
Santo Tomas University Hospital, and Dr. Tabora-Subido.  

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  In this case, the evidence establishes the 
appellant underwent multiple VA examinations, and 
clarifications were sought when needed.  The most recent 
February 2004 examination of the Muscle Groups at issue in 
this appeal provides sufficient information for rating 
purposes.   See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, a medical examination is not necessary as per 38 C.F.R. 
§ 3.159(c)(4) for this claim.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

The appellant stated in his current increased rating claim he 
experienced pain on the parts of his body with retained 
metallic foreign bodies, and ointment relieved itchiness.  In 
his substantive appeal, the appellant stated he experienced 
pain when doing "minor labor" at his residence, and his 
right hand grip was less than the left.  

A November 1950 rating decision granted service connection 
for:  An injury to Muscle Groups (MGs) II and IV of the right 
(Major) shoulder girdle evaluated as 30 percent disabling 
under diagnostic criteria (DC) 5302 from December 6, 1949; an 
injury of Muscle Group (MG) XV of the right thigh with slight 
limitation of hip motion evaluated as 20 percent disabling 
under DC 5317 with the same effective date; and paralysis of 
the right brachial plexus evaluated as 20 percent disabling 
with the same effective date. 

In October 1965, pursuant to an increased rating claim, a RO 
determination noted a recent VA examination found injury in 
MG XVII, in addition to MG XV.  As such, since both MGs were 
shown to have been damaged to a moderate degree for each 
group, as said MGs belonged to the same anatomical region, 
the RO elevated the disability evaluation to moderately 
severe injury, reflected by a 40 percent rating under DC 
5317, of the principal involved MG XVII.  

The appellant filed the current increased rating claim in 
March 1997.  An August 1997 VA examination request sought 
assessment of the appellant's hip, thigh, pelvis, and major 
arm and shoulder.  As such, the appellant's right hip 
revealed good circular movement, absent pain, negative 
tenderness, and no fatigue.  Hip flexion was 0-110 degrees, 
extension was 0-30 degrees, and abduction was 0-45 degrees.  
The right femur had no fractures.  The right shoulder lacked 
weakness, instability, or fatigability, with flexion of 0-120 
degrees, abduction of 0-120 degrees, and rotation of 0-45 
degrees.  The muscles penetrated were of MGs II and IV of the 
well-healed right shoulder, and MGs XV and XVII, well healed.  
Multiple well-healed scars were located.  The examiner noted 
the appellant had spontaneous movement of joints in the 
preceding ranges during undressing or dressing, but tended to 
emphasize disability when asked to exhibit range of motion.  
Additionally, the examiner found no neurological deficits.

In April 1999, the appellant submitted private medical 
records from Dr. Stephanie Javier that recorded complaints of 
numbness and weakness of, among other things, the right upper 
extremity.  A nerve conduction study revealed:  Delayed 
distal latencies of the right median motor, right median 
sensory, and right and left sural nerves; delayed NCVs of the 
left and sural nerves; normal medial F wave, right; and the 
rest of the study was normal.  Dr. Javier's impression was 
that the findings were consistent with multiple peripheral 
neuropathy.  

The appellant underwent an April 1999 VA physical 
examination.  The examiner noted that the shrapnel scars of 
the right anterior shoulder, right proximal arm, right 
posterior shoulder area, right proximal thigh, and right 
buttocks, were healed and non-tender.  Right shoulder flexion 
was 90 degrees, extension 0 degrees, abduction 80 degrees, 
adduction 10 degrees, external rotation 0 degrees, internal 
rotation 10 degrees.  The appellant complained of pain on 
extreme of ranges of motion over right shoulder.  The ranges 
of motion for the right hip included 100 degrees flexion, 0 
degrees extension, 30 degrees abduction, and 20 degrees 
adduction.  An interpretation of an x-ray revealed an intact 
joint space and multiple metallic fragments spread all over 
the right shoulder area and right hip area.  The appellant 
was diagnosed as having multiple fragment wounds for the 
right shoulder and hip area, and post-traumatic arthritis 
secondary to shrapnel fragments.  The examiner stated due to 
the appellant's secondary injuries to shrapnel wounds, he had 
limited range of motion and some functional loss, so that he 
could not do heavy work but was able to perform activities of 
living.  A physical examination of the pectoralis muscle 
noted atrophy, and the appellant was diagnosed as having 
brachial plexus injury, right, chronic peripheral neuropathy.  

An August 1999 memorandum from a rating technician at the RO 
noted this examination was insufficient because it did not 
assess functional loss due to pain, loss of handgrip, and 
muscle injury, and sought additional medical consideration.

In July 1999, the appellant submitted private medical records 
from Dr. Tabora-Subido, who certified the appellant had 
continuous, recurrent, severe pain on injury to MGs XV and 
XVII, right thigh, affecting painful on use of right hip and 
knee, and MGs II and IV, and recurrent pain of the right 
upper extremity due to paralysis of the right brachial 
plexus.  

A July 1999 VA examination noted the appellant's subjective 
complaint of pain over the right shoulder.  In terms of 
active and passive ranges of motion, the examiner found pain 
played the major function impact for the right shoulder and 
hip.  The examiner found no edema, instability, effusion, 
weakness or tenderness, nor inflammatory arthritis.  The 
appellant was diagnosed as having residual shell fragment 
wound of the right shoulder and thigh.  Additionally, muscles 
could still move joints through normal ranges of motion.  The 
examiner found hypoesthesia over the whole right upper and 
lower extremity, and no neurologic deficit, and no evidence 
of brachial plexus injury.  

Of record is February 2000 memorandum from a rating 
technician asking the Chief Medical Officer at the VA 
outpatient clinic to clarify the apparently conflicting 
findings concerning the April 1999 VA diagnosis of brachial 
plexus injury, and the July 1999 VA diagnosis of no 
neurologic deficit and no evidence of brachial plexus injury.  
Thereafter, an April 2000 letter from Dr. Ramon Javier 
confirmed his April 1999 diagnosis of brachial plexus injury, 
chronic, right and peripheral neuropathy.  

The RO again sought clarification from the VA clinic 
concerning the July 1999 finding of hypoesthesia over the 
right upper and lower extremity concerning an opinion whether 
the hypoesthesia was due to peripheral neuropathy, and 
whether the peripheral neuropathy could be disassociated from 
the metallic foreign bodies.  A November 2000 medical opinion 
asserted peripheral neuropathy could manifest as 
hypoesthesia, and it could be disassociated from metallic 
foreign bodies.  The latter could cause focal or individual 
nerve damage.  

Another VA examination occurred October 2002.  The appellant 
stated he had flare-ups 3-4 times a week in his thigh and 
shoulder, and he had pain when forced to raise his right 
upper extremity from 120-180 degrees, and hips from 110-125 
degrees.  The examiner diagnosed the appellant as having 
minimal degenerative joint disease in the hip joints, 
multiple metallic foreign bodies in the buttocks and right 
upper thigh.  In terms of MGs, the muscle strength of the 
right upper and lower extremities was 4/5.  The examiner 
noted that the muscle groups could move the joints 
independently through useful range of motion but with 
limitation due to pain.  Additionally, the appellant had 
hypoesthesia noted on the right upper extremity most 
particularly on the dorsolateral area, and was diagnosed as 
having peripheral neuropathy.  

In February 2004, the appellant underwent another VA 
examination.  An assessment of the should noted pain on 
flexion from 120-150 degrees, and the appellant could not 
endure repetitive raising of the right upper extremity on 
flare-up.  The appellant had tenderness of the right 
shoulder, but no effusion or redness.  His shoulder abduction 
was to 10 degrees with pain, and to 160 degrees on passive 
motion; external and internal rotation was to 75 degrees with 
pain and 80 degrees on passive motion; elbow flexion was 0-
145 degrees; right forearm pronation was normal; right wrist 
palmar flexion was normal; right wrist radial deviation was 
normal; and right wrist ulnar deviation was normal.  He 
experienced pain of the right buttock on flexion.  A muscle 
assessment found four healed scars, one at the right armpit 
about 1 x 2 centimeters with limitation of motion of the 
shoulder, and the other three were non-tender, and non-
adherent.  There was no tissue loss, tendon damage, or bone, 
joint, or nerve damage.  The appellant's right hand grip was 
fair, and left hand grip was good.  The examiner did not find 
any muscle herniation, and in terms of loss of muscle 
function, the examiner noted the muscle group can move joints 
independently through useful ranges of motion but with 
limitation of motion due to pain.  The appellant could not, 
however, endure repetitive movements of hips and shoulders as 
pain had the major function impact.  The appellant's activity 
was limited due to injury and pain, and on flare-up it 
moderately interfered with his activity of daily living.  The 
examiner stated the exact muscles injured were MGs XV and 
XVII, and MGs II and IV.  

The February 2004 examination also assessed the peripheral 
nerves, and the appellant was diagnosed as having permanent 
paralysis of the right brachial plexus.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the appellant's appeal was pending VA revised 
regulations for evaluating disabilities of MGs in July 1997.  
The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), 
held that the law "precludes an effective date earlier than 
the effective date of the liberalizing . . . regulation," 
but the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the appellant's claim will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board proceeds with its determination.

Under 38 C.F.R. § 4.56 prior to July 1997, cardinal or 
principal symptoms include weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  Disabilities 
classified as causing "moderate" disability of muscles 
included a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment.  History and complaint included evidence 
of hospitalization for treatment of the wound, and objective 
findings included signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of one or 
more cardinal symptoms particularly fatigue and fatigue-pain 
after moderate use.  38 C.F.R § 4.56(b) (1996).  Under the 
old regulation, the type of injury causing "moderately 
severe" disability normally resulted from a through-and-
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts.  
Objective findings would include relatively large entrance 
and (if present) exit scars, situated as to indicate the 
track of missile through important muscle groups.  There 
would be indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss.  38 C.F.R. 4.56, 4.72 (1996). 

As revised effective July 3, 1997, "moderate" disability of 
muscles includes a through and through or deep penetrating 
wound of short track by a single bullet or small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
History and complaint includes service department record or 
in-service treatment for the wound; and consistent complaints 
of one or more of the cardinal symptoms of loss of power, 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement (in particular functions 
controlled by the injured muscles).  The objective findings 
should include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2003).  A "moderately severe" injury is 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars indicating 
track of missile through on or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm restistance of muscles compared 
with sound side.  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  
As revised effective, 38 C.F.R. § 4.56 provides that a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture, or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring will be 
rated as a "severe" injury of the muscle group involved.  
Objective findings must reflect ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

In terms of MG XV, 30 percent is warranted for a severe 
injury; 20 percent is warranted for moderately severe injury; 
and a moderate injury is 10 percent.  38 C.F.R. § 4.73, DC 
5315 (2003).  For MG XVII DC 5317 provides that a 50 percent 
evaluation be assigned for a severe injury; a moderately 
severe injury is 40 percent evaluation is assigned; and a 
moderate injury is 20 percent.

Under DC 5302, for MG II of the shoulder girdle and arm for 
the dominant arm, a 40 percent disability evaluation is 
assigned for severe impairment; a 30 percent evaluation is 
assigned for moderately severe impairment; and a 20 percent 
evaluation is assigned for moderate impairment in either arm.  

Under DC 5304, for MG IV of the dominant arm, a 30 percent 
disability evaluation is assigned for severe impairment; a 20 
percent evaluation is assigned for moderately severe 
impairment; and a 10 percent evaluation is assigned for 
moderate impairment.  

III.  Analysis

At the outset, it is noted the appellant's disability ratings 
concerning MG injuries have been in effect for over twenty 
years.  38 C.F.R. § 3.951 (2003).  

The appellant was diagnosed as having injury to four MGs, all 
of which are separately addressed in the rating schedule.  
The RO assessed the severity of the appellant's injuries in 
two groups-that is rating injuries to MGs II and IV together 
under DC 5302, and rating injuries to MGs XV and XVII 
together under DC 5317.  

New Regulations

Each MG group injury should be separately evaluated.  See 
Jones v. Principi, 18 Vet. App. 248, (2004) (construing 
changes made in 1997 to 38 C.F.R. § 4.56, which provides 
separate ratings for "each group of muscles damaged" for 
disabilities involving residuals of a gunshot wound).  

As such, the appellant is entitled to a 20 percent evaluation 
reflecting a moderate injury under DC 5317 for MG XVII, and 
10 percent evaluation under DC 5315 for a moderate injury to 
MG XV.  He is not entitled to more than a moderate rating, 
however, because the latest VA examination found no tissue 
loss, tendon damage, or bone, joint, or nerve damage, and the 
examiner noted the muscle group could move joints 
independently through useful ranges of motion but with 
limitation of motion due to pain.  

Additionally, according to 38 C.F.R. § 4.56(d)(2), the type 
of injury considered "moderate" includes small shell or 
shrapnel fragment, and examination reveals a loss of power 
and lowered threshold of fatigue.  There was no evidence, 
however, of loss of deep fascia or muscle substance, 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring to justify classifying the injury 
as "moderately severe."  Moreover, when the multiple VA 
examinations are assessed together, the major finding is that 
the appellant's right hip/thigh muscle impairment related 
primarily to functional loss due to pain, and it lacked 
endurance.  The separate ratings under DCs 5315 (10 percent) 
and 5317 (20 percent) appropriately reflect this functional 
loss.  The appellant's pain is thereby taken into account 
with these ratings.  As such, the evidence of record does not 
reflect a moderately severe or severe injury under DCs 5315 
and 5317.  It is noted these ratings are less than the rating 
that has been in effect for over twenty years, and as such, 
that evaluation cannot be reduced to reflect the preceding 
conclusion under the new regulation.  As such, the appellant 
is not entitled to an evaluation in excess of 40 percent for 
disability to MGs XV and XVII. 

Similarly, the injury to MG II is reflects a moderate injury 
at 20 percent under DC 5302, and any injury to Group IV 
should be assessed as moderate with a 10 percent evaluation 
under DC 5304.  As pain and endurance were the major 
complaint and finding over the various VA examinations, the 
separate ratings appropriately address the functional loss of 
the hip muscles.  A higher rating under either is not 
appropriate because the record lacks evidence of the history 
of the injury or objective findings reflecting a moderately 
severe evaluation under DC's 5302 and 5304, particularly 
indications of palpation of loss of deep fascia, muscle 
substance, or normal firm restistance of muscles compared 
with sound side, or indications of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, or soft flabby muscles in wound area, or 
muscles that swell and harden abnormally in contraction.  
38 C.F.R. §  4.56(d)(4).  Therefore, the appellant is not 
entitled to an evaluation in excess of 30 percent, even if 
separately considered, for MGs 5302 and 5304.  

Old regulations

The regulation in effect between March 1997 (when the 
appellant filed the increased rating claim) and July 3, 1997, 
(the date new regulations were effective), do not permit 
muscle injuries in the same anatomical region to be combined 
for rating purposes.  38 C.F.R. § 4.55 (1996).  Instead, in 
such a situation, the rating for a major group will be 
elevated from moderate to moderately severe or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  This is 
precisely what the RO did for MGs II and IV in 1950, and MGs 
XV and XVII in 1965.  At most, the injury to the appellant's 
separate muscle groups is each moderate, as detailed above.  
The ratings in effect for MGs II and IV at 30 percent, and 
MGs XV and XVII and 40 percent, appropriately reflect the 
instruction in 38 C.F.R. § 4.55(a), and the evidence does not 
support a designation of one group as moderately severe for 
an elevation to a severe classification for either MGs.

In sum, the Board finds that all four muscle groups are 
moderately disabling.  Under the old regulations, the 
combined ratings for MGs XV and XVII is 40 percent and MGs II 
and IV are 30 percent.  Under the new regulations the 
combined ratings for MGs XV and XVII would be 30 percent and 
MGs II and IV would be 30 percent.  Thus, the preponderance 
of the evidence is against the appeals.


ORDER

Entitlement to a rating in excess of 40 percent for injury to 
Muscle Groups XV and XVII with retained metallic foreign 
bodies is denied.

Entitlement to a rating in excess of 30 percent for injury to 
Muscle Groups II and IV with retained metallic foreign bodies 
is denied.


REMAND

In light of the evidence of record concerning paralysis of 
right brachial plexus, such as evidence the appellant's right 
hand grip was fair in January 2004, and the finding of 
"permanent paralysis" at the same time, the appellant 
should be afforded a VA examination to clarify the current 
severity of the disability.  The examiner should consider the 
private medical evidence of record when making findings.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The appellant should be scheduled 
for a VA medical examination.  The 
examiner should review the entire 
claims file including private medical 
evidence, clarify the symotomatology of 
the paralysis of right brachial plexus, 
and assess its current severity.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the appellant's increased rating 
claim.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



